 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDKroger Company may use nonunion laborers.The preventive purposes of the Actwould be thwarted unless the order in this case is coextensive with the threat whichexists that Respondents may in the future engage in similar,unlawful conduct atthe "Searstown"or other building projects.In order,therefore,to prevent a re-currence of similar unfair labor practices,and thereby to minimize industrial strifewhich burdens and obstructs commerce, it will be recommended that the order in thiscase require the Respondents to cease and desist from the commission of unfairlabor practices of the kind found here not only against the contractors who hap-pened to be affected by the December 14 picketing but against all other employer'swho might be engaged in work on any common job site where Kroger simultaneouslymay be using nonunion laborers.Upon the basis of the above findings of fact and upon the entire record in-thecase, I make the following:CONCLUSIONS OF LAW1.By inducing and encouraging employees of Muirhead Construction Company,Dickson & Christofer, Air Conditioning Corporation, Starr Electric Co., Reed-Hayden,Inc., E. L., Thomas, and Adam Construction Company to engage in a strikeor a concerted refusal in the course of their employment to perform services withan object of forcing or requiring their respective employers to cease doing businesswith any other person, the Respondents have engaged in unfair labor practices withinthe meaning of Section 8 (b) (4) (A)of the Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from'publication.]F. W. Woolworth CompanyandBakery and Confectionery Work-ers International UnionofAmerica,Local119,AFL-CIO,.PetitionerF. W. Woolworth CompanyandDepartment and Specialty StoreEmployees Union,'Local 1265,AFL-CIO,PetitionerF.W. Woolworth CompanyandLocal Joint Executive Board ofthe Hotel and Restaurant Employees and Bartenders' Inter-national Union,AFL-CIO, ,of Alameda County,on-behalf ofCulinary Workers Alliance.Local 31, and Cooks,Pastry Cooksand Assistants Local 228,Petitioner.Cases Nos. 20-RC-3310,,2O-RC-3311, and 20-RC-3343.November 1t, 1957DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a hearing was held before L. D. Mathews,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and Mem-bers Murdock and Jenkins].Upon the entire record inthese cases,the Board finds :1.The Employer is engagedin commercewithin themeaning ofthe Act.119 NLRB No. 56. F.W. WOOLWORTH COMPANY4812.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner in Case No. 20-RC-3310, hereinafter called theBakery Workers, seeks a unit of bakers and bakers' helpers at the Em-ployer's retail variety store and restaurant at Oakland, California.The Petitioner in Case No. 20-RC-3343, hereinafter called the LocalJoint Board, seeks a unit of fountain and restaurant employees, ex-cluding the bakers and their helpers and employees engaged in thesale of baked goods.The Petitioner in Case No. 20-RC-3311, here-inafter called Local 1265, and the Employer contend that only astorewide unit, including both selling and nonselling employees, is ap-propriate.The parties also disagree as to the unit placement of cer-tain categories, which are discussed below.The Employer is engaged in selling general merchandise and inpreparing and serving food.This is a typical Woolworth store, con-sisting of a mezzanine or office floor, a main floor, and a basement.The Employer divides its operations into many departments, includ-ing a department 34. This department is subdivided into five sections,as follows : The food or lunch counter, bakery sales, and the hotdogstand, located on the main floor, and the kitchen-bakery and the em-ployees' cafeteria, located in the basement.All employees, approximately 83 in number, work under the over-all supervision of the store manager and his assistant.All depart-ment 34 employees work under the same immediate supervision.Allemployees attend weekly store meetings.All applicants for employ-ment are interviewed by a single personnel supervisor, who also hiresall employees and maintains all personnel records.All regular full-time employees have the same employee benefits.There is no bar-gaining history at the store.The Proposed Unit of Baking Employees (Case No. 20-RC-3310)The approximately four employees sought by the Bakery Workersare classified by the Employer as a bakery cook and bakery cook'shelpers.They work in the kitchen-bakery.They wear blue uniformsprovided by the Employer.Other employees working in the kitchen-bakery include two employees engaged in general cooking, whosewages are apparently about the same as those of employees holdingcorresponding classifications in the bakery group, and a handymanwho serves both groups.One of the bakery cook's helpers also servesas helper to the Employer's other cooks. The baking employees makecakes, pies, doughnuts, macaroons, cookies, muffins, rolls, biscuits, and476321-58-vol. 119--32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimilar items.They do not make bread. They use detailed recipesfurnished by the Employer, which, show, for example, how manyminutes materials should remain on the blending machine. The itemsmade by the baking employees are sold both at the lunch counter andat the bakery sales for off-premises consumption.At times, for ex-ample, on Mother's Day, cakes are sold throughout the store.Thebakery cook has been on the job for some 22 years; 1 of her helpersfor about 91/2 years.The latter testified that it took her and anotherhelper about 2 years before they could perform all their duties.Arepresentative of the Bakery Workers testified that a 3-year appren-ticeship is generally a prerequisite to becoming a "good" baker, butthat, by passing an examination, one might acquire a card from theBakery Workers signifying that its holder was a journeyman bakerin a shorter period of time.'However, it does not appear that theEmployer has an apprenticeship program for its baking employees,or that they ever served any apprenticeship, or passed the examina-tion noted above.InF.W. Woolworth Company,Case No. 8-RC-1915,2 the Boardconsidered a request for a separate unit of bakers and their helpersemployed at the Employer's Youngstown, Ohio, general store.Theemployees requested in that case, as here, worked in a kitchen withother employees, some of whom were engaged in general cooking, hadsimilar skills and comparable work experience, apparently sharedsupervision with the other kitchen employees, restaurant employees,and food-selling employees, and there was a similar lack of an ap-prenticeship training program.The Board found that the bakersdid not possess or exercise such a high degree of skill as to be con-sidered craftsmen, and that their common day-to-day supervision withthe kitchen employees, and the close interests they therefore had withother employees whose work was closely integrated with theirs, beliedthe existence of any other distinctive denominator sufficient to set thebakers apart from other employees. The Board therefore, found thatthe proposed unit was inappropriate. In these circumstances, we seeno reason to reach a different conclusion in this proceeding.We there-fore find inappropriate the unit requested herein and dismiss thepetition.The Proposed Unit of Fountain and Restaurant Employees(Case No. 20-RC-3343)The approximately 22 employees sought by the Local Joint Boardinclude workers in various classifications, such as fountain saleslady,1 The Union representative also stated that these employees were already doing a "pro-ficient" job and therefore would mot be; required to take the examination.2Not reported in printed volumes of Board Decisions and Orders. F.W. WOOLWORTH COMPANY483service girl, and kitchen helper.'They do not include the approxi-mately four baking employees sought by the Bakery Workers or em-ployees engaged in the sale of baked goods.All the foregoing em-ployees, ae noted above, work in department 34.All the employeesrequested by the Local Joint Board are engaged primarily in pre-paring and serving food and in related restaurant duties. They workboth at the food counter and the hotdog stand on the first floor andin the kitchen-bakery in the basement.There is some variation be-tween their working hours and those of the salesgirls.Both thewaitresses and the girls engaged in selling baked goods wear whiteuniforms furnished by the Employer. Two of the salesgirls engagedelsewhere in the sale of candies and cookies also wear white uniforms.All department 34 female employees use the same dressing room.They may also use the facilities of the employees' lounge, although asa matter of practice they do not do so.All department 34 employees,unlike other employees, receive free meals from the Employer. Therehas been some interchange between the employees sought by the LocalJoint Board and other employees.Thus, a salesgirl has served as afountain saleslady or waitress many times; another salesgirl "helpsout" in bakery sales and in the hotdog stand; a girl in the bakerysales alsoworks at the hotdog stand and at the fountain or hunchcounter; another girl works as a saleslady both in bakerysales andat the lunch counter; and another works at the.hotdog stand and inbakery sales and also does clerical work for the department.The various categories sought by the Local Joint Board do not con-stitute a craft group.They do not, apart from other department 34employees, constitute a separate department of the Employer's opera-tions.We perceive no justification for establishing them as a separateappropriate unit.'We therefore find that the requested unit offountain and restaurant employees is inappropriate on a craft, de-partmental, or any other basis.5Accordingly, we shall dismiss thepetition in Case No. 20-RC-3343.3 to its brief,the LocalJoint Board asserts that its proposed unit includes cooks andtheir helpers,fountain salesladies or waitresses,fountain girls, other fountain employees,sandwich makers,salad or pantry girls,steam table girls, bus help,dishwashers or servicegirls,kitchen help,the hotdog girl,and the assistant fountain operator.* John W. Thomas &Co.,104 NLRB 868,andAllied Storesof Ohio, 90 NLRB 1868, citedby the Local Joint Board in its brief,are clearly distinguishable from the instant case.In those cases,the Board found appropriate,in the absence of a bargaining history on abroader basis,a unit- of coffee shop employees and a unit of restaurant employees.How-ever, in those cases there was no union,as there is here, which sought to represent allemployees,including restaurant employees,on a storewide basis.T. P. Taylor & Company,118 NLRB 376,also cited by the Local Joint Board,in whichthe Board in effect stated that a unit composed of less than all selling and nonselling em-ployees in the retail industry might be found appropriate under certain circumstances, isinapplicable here, where,for reasons indicated,the requested unit is in and of itself in-appropriate.5 The Local Joint Board relies in support of its unit claim on an alleged recognition ofemployees in its proposed unit. It asserts that in 1953,the Employer's Oakland store wasamember of an association of employers and that a firm of attorneys representing the 484DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Proposed Storewide Unit (Case No. 20-RC-3311)The storewide unit proposed by Local. 1265 and the Employerwould include both selling and nonselling employees. In the past, theBoard has recognized that a functional integration and mutuality ofinterests exist between selling and nonselling employees in retailestablishments,6 and has frequently found appropriate a unit em-bracing both categories in a department store such as that involvedherein.'We therefore find appropriate in the instant proceeding Itstorewide unit including both selling and nonselling employees.There remains for consideration the unit placement of the disputedcategories.'Seasonal and Intermittent or On-Call EmployeesLocal 1265 would include and the Employer would exclude thesecategories.Seasonal employees are those who are called in by theEmployer to take care of increased business during the Christmasand Easter seasons and other similar periods, and during special salesor "downtown events" occurring at any time in the year.Althoughit is the Employer's policy to ask former seasonal employees to return,there is no evidence as to how often specific seasonal employees havebeen called back to work.Furthermore, seasonal employees mayrefuse offers of employment without prejudicing their future oppor-tunities with the Employer. Intermittent or on-call employees arethose who have indicated an availability for employment at any time.All these employees do work similar to that done by regular employees.They do not, however, have the same benefits as regular employees.There appear to be no essential differences between so-called seasonalemployees and the intermittent or on-call employees.They all appearto be casual employees.We do not believe that they have sufficientcommunity of interest with the other employees to warrant their in-clusion in the unit.Accordingly, we shall exclude the seasonal andthe intermittent or on-call employees from the unit.9Upon the entire record in these cases, we find that the followingemployees of the Employer at its retail variety store and restaurantat Oakland, California, constitute a unit appropriate for the purposesassociation recognized the Local Joint Board as the collective-bargaining representativeof employees in the unit now requestedby it.In any event,as there has been no bargain-ing for the employees in the unit sought by the Local Joint Board,we reject this contention.6Fanny Farmer CandyShops,Inc.,112 NLRB 299.7See, e. g.,S.H.Kress &Co., 92 NLRB 15.8As the Bakery workers and the Local Joint Board have indicated their desire not toparticipate in the election if the Board should find appropriate only a storewide unit.and as we have so found,we shall not consider their contentions with respect to unitplacement.° Cf.Great Atlantic and Pacific Tea Company,National Bakery Division,116 NLRB1463,1467;Montgomery Ward & Co.,110 NLRB 256, 258. LAGUNA SPORTSWEAR COMPANY, INC.485of collective bargaining within the meaning of Section 9 (b) of theAct : All regular full-time and part-time selling and nonselling em-ployees, excluding seasonal and intermittent or on-call employees, pro-fessional employees, guards, the confidential office employee,10 the man-ager, the assistant manager, the designated learner, the personnel.supervisor, the office supervisor, the fountain operator, the assistantfountain operator, the fountain trainee, the stockroom supervisor, salesfloor supervisors, and all other supervisors as defined in the Act.[The Board dismissed the petitions filed herein in 'Cases Nos.20-RC-3310 and 20-RC-3343.][Text of Direction of Election omitted from publication.]10 Local 1265 and the Employer agree, and we find, that the confidential office employee.and the remaining categories should be excluded from the unit..Laguna Sportswear Company,Inc.andLocal 639, AmalgamatedClothingWorkers of America,Petitioner.Case No. 21-RC-4791.November 13,1957SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election dated June 21,1957,1 an election by secret ballot was conducted on July 17, 1957, bythe Regional Director for the Twenty-first Region among the em-ployees in the unit found appropriate by the Board. Following theelection, a tally of ballots was furnished the parties which shows thatof 3 ballots cast, 1 was against the Petitioner and 2 were challenged.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director, pursuant to Section 102.61of the Board's Rules and Regulations, conducted an investigation ofthe challenges and on September 5,1957, issued his report on challengedballots in which he recommended that the challenge to one ballot(Childers) be sustained and the challenge to the other (Montellano)be overruled.The Petitioner thereafter filed timely exceptions to theRegional Director's report, and the Employer filed a response to thePetitioner's exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-member panel [Members Rodgers, Bean, andJenkins].INot reported in printed volumes of Board Decisions and Orders.119 NLRB No. 60.